Filed: July 27, 2000
                          Corrected Order Filed: July 28, 2000

                             PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 98-2514
                           (CA-97-755-1)



KATHY W. KNIGHT,

                                            Plaintiff - Appellant,

          versus


C. D. VERNON, individually and in his official
capacity as Sheriff of Rockingham County;
ROCKINGHAM COUNTY,

                                           Defendants - Appellees.


AMERICAN CIVIL LIBERTIES UNION OF NORTH
CAROLINA LEGAL FOUNDATION, INCORPORATED,

                                                     Amicus Curiae.




         On Petition for Rehearing and Rehearing En Banc



     The appellees filed a petition for rehearing and rehearing en

banc.

     Judge Widener voted to grant panel rehearing.   Judge Michael

and Judge Magill voted to deny.
     A member of the Court requested a poll on the petition for

rehearing en banc.   The poll failed to produce a majority of the

judges in active service in favor of rehearing en banc.      Chief

Judge Wilkinson, Judge Widener, and Judge Niemeyer voted to rehear

the case en banc, and Judge Murnaghan, Judge Wilkins, Judge Luttig,

Judge Williams, Judge Michael, Judge Motz, Judge Traxler, and Judge

King voted against rehearing en banc.

     The Court denies the petition for rehearing and rehearing en

banc.

     Entered at the direction of Judge Michael for the Court.

                                    For the Court,



                                        /s/ Patricia S. Connor
                                                   CLERK